People v Tortorice (2017 NY Slip Op 06853)





People v Tortorice


2017 NY Slip Op 06853


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (9/16) KA 12-01362.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
v RICHARD J. TORTORICE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.